      Case 4:20-cv-00148-BSM-PSH Document 55 Filed 11/23/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

ANTHONY COMPTON                                                             PLAINTIFF
ADC #137594

v.                         CASE NO. 4:20-CV-00148-BSM

CAGNEY PICKETT, et al.                                                   DEFENDANTS

                                        ORDER

      After de novo review of the record, United States Magistrate Judge Patricia Harris’s

partial recommended disposition [Doc. No. 53] is adopted. The motion for summary

judgment of Danny Crook, Eric Rouse, Grace Washington, Kendall Taybor, and Lloyd

Gaynor Jr. [Doc. No. 40] is granted, and those defendants are dismissed without prejudice.

Anthony Compton’s excessive force claim against Cagney Pickett may proceed.

      IT IS SO ORDERED, this 23rd day of November, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
